FILE COPY



        RE:    Case   No.   14-1012                     DATE:      1/16/2015
        COA #:     12-14-00215-CV           TC#:   87-11917
STYLE: IN     RE   MICHAEL   KENNEDY




     Today the Supreme Court of Texas denied the
petition for writ of injunction in the above-referenced
case.




                              MS.   CATHY   S.   LUSK
                              CLERK,   TWELFTH COURT OF APPEALS
                              1517 WEST FRONT, SUITE 354
                              TYLER, TX  75702                                              Tl
                                                              O                      ?± r
                                                                       1
                                                              >
                                                              H                      =r 0
                                                              ~X£t                   O      ::a
                                                                  A                  O      i-

                                                              1 • V
                                                                                            o
                                                                  C           fsc
                                                                  \~                 j»     J3
                                                                   >
                                                                       „
                                                                   >
                                                                           "* crs   «       >
                                                              "V>VS                 O       "0
                                                                 \
                                                           7s J                     o' >
                                                                                    —       r-
                                                                                            CO




                                                                                    p eal
                                                                                            TOF